Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 August 2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because  it consists of a single run-on sentence and would benefit from revision.  Correction is required.  See MPEP § 608.01(b).

Note to Applicants: In the rejections presented below, there are two different claim limitations that are open to multiple interpretations.  As such, in the interest of compact prosecution, rejections have been presented for both.  For clarity of record, the limitations at issue and interpretations being referenced are:
In claims 1 and 14, the claim limitation “extend up to a position downstream of the stack lever in the sheet discharge direction” is being interpreted as:1) extending downstream of any portion of the stack lever2) extending downstream of a remote distal end of the stack lever, the remote distal end being distant from the attachment point of said lever
In claim 14, the claim limitation “a cover removably attachable to the apparatus main body” is being interpreted as:3) removably attached as under brute forced4) as being configured to easily open and close

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiina (US Pub.2019/0033769), in light of a first interpretation of the claim language.
Regarding claim 1, Shiina (US Pub.2019/0033769) teaches an image forming apparatus (fig.1) comprising: an image forming engine configured to form an image on a sheet (fig.1, #102; para.0018); a re-conveyance path configured to guide the sheet, on which the image is formed by the image forming engine, to be switched back and re-conveyed toward the image forming engine (fig.1&2, #R2/#R3; para.0022&0028); a discharge tray (fig.1&2, #121); a discharge path configured to guide the sheet in a sheet discharge direction toward the discharge tray (fig.1,2&5-6, #R1 guides #O); a stack lever configured to contact a top surface of the sheet on the discharge tray and press the sheet toward the discharge tray (fig.5&6, #24 contacting #O; para.0041); and a 
Regarding claim 2, Shiina (US Pub.2019/0033769) teaches an image forming apparatus wherein a downstream end portion of the guide member in the sheet discharge direction has a first guide surface configured to guide the sheet being conveyed along the re-conveyance path toward the discharge tray(fig.3&4, #23b).
Regarding claim 3, Shiina (US Pub.2019/0033769) teaches an image forming apparatus wherein the first guide surface is opposed to a downstream end portion of the stack lever in the sheet discharge direction (fig.2&5, #23d is generally opposed to downstream end of #24).
Regarding claim 5, Shiina (US Pub.2019/0033769) teaches an image forming apparatus wherein the stack lever is movable between: a first position where the stack lever is restricted from moving any further toward the first guide surface (fig.6, dashed line #24 restricted by #22); and a second position where the stack lever is farther from the first guide surface than when the stack lever is in the first position (fig.6, solid line #24), and wherein an upper end of the stack lever in the first position is as high as or lower than a lower end of the first guide surface (fig.3, #23a can only go as high as #22 which is below #23a).
.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiina (US Pub.2019/0033769), in light of a first interpretation and a third interpretation of the claim language.
Regarding claim 14, Shiina (US Pub.2019/0033769) teaches an image forming apparatus (fig.1) comprising: an apparatus main body (fig.1&2, #100/#118); an image forming engine configured to form an image on a sheet (fig.1, #102; para.0018); a re-conveyance path configured to guide the sheet, on which the image is formed by the image forming engine, to be switched back and re-conveyed toward the image forming engine (fig.1&2, #R2/#R3; para.0022&0028); a discharge roller configured to discharge the sheet in a sheet discharge direction from the apparatus main body (fig.2,5&6, #21); a discharge tray configured to support the sheet discharged by the discharge roller (fig.1&2, #121); a stack lever configured to contact a top surface of the sheet discharged on the discharge tray and press the sheet toward the discharge tray (fig.5&6, #24 contacting #O; para.0041); and a cover removably attachable (can be removed with at least a screw driver or a hammer) to the apparatus main body (fig.1&2, #118), the cover being configured to, when attached to the apparatus main body, form .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shiina (US Pub.2019/0033769) in view of Mizuguchi (US Pub.2020/0002116), based upon a second interpretation of the claim language.
Regarding claim 1, Shiina (US Pub.2019/0033769) teaches an image forming apparatus (fig.1) comprising: an image forming engine configured to form an image on a sheet (fig.1, #102; para.0018); a re-conveyance path configured to guide the sheet, on which the image is formed by the image forming engine, to be switched back and re-conveyed toward the image forming engine (fig.1&2, #R2/#R3; para.0022&0028); a discharge tray (fig.1&2, #121); a discharge path configured to guide the sheet in a sheet discharge direction toward the discharge tray (fig.1,2&5-6, #R1 guides #O); a stack lever configured to contact a top surface of the sheet on the discharge tray and press the sheet toward the discharge tray (fig.5&6, #24 contacting #O; para.0041); and a guide member configured to form a part of the re-conveyance path (fig.2, #23), extend up to a position downstream of the stack lever in the sheet discharge direction above the stack lever (fig.2, #23d downstream of where lever #24 attaches to apparatus at #25), and guide the sheet being conveyed along the re-conveyance path (para.0037), between the guide member and the stack lever (fig.5, #S guided between #23 and #24, solid).
Regarding claim 2, Shiina (US Pub.2019/0033769) teaches an image forming apparatus wherein a downstream end portion of the guide member in the sheet discharge direction has a first guide surface configured to guide the sheet being conveyed along the re-conveyance path toward the discharge tray(fig.3&4, #23b).

Regarding claim 5, Shiina (US Pub.2019/0033769) teaches an image forming apparatus wherein the stack lever is movable between: a first position where the stack lever is restricted from moving any further toward the first guide surface (fig.6, dashed line #24 restricted by #22); and a second position where the stack lever is farther from the first guide surface than when the stack lever is in the first position (fig.6, solid line #24), and wherein an upper end of the stack lever in the first position is as high as or lower than a lower end of the first guide surface (fig.3, #23a can only go as high as #22 which is below #23a).
Regarding claim 6, Shiina (US Pub.2019/0033769) teaches an image forming apparatus wherein the guide member has a second guide surface configured to form a lower surface of a downstream end portion of the re-conveyance path in the sheet discharge direction (fig.2, #22), and wherein a lower end of the first guide surface is lower than a downstream end of the second guide surface in the sheet discharge direction (fig.2, downstream end of #23b below downstream end of #22a).
However, according to the second interpretation of the claim language, Shiina (US Pub.2019/0033769) fails to teach the guide member configured to extend up to a position downstream of the [entire] stack lever in the sheet discharge direction.
Regarding claim 1, Mizuguchi (US Pub.2020/0002116) teaches an image forming apparatus with a pair of sheet discharge rollers (fig.1, with #160), a discharge tray (fig.1, 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the stack height detection lever of Shiina (US Pub.2019/0033769) by adding a separate stack lever that presses the sheet downward as in Mizuguchi (US Pub.2020/0002116) in order to prevent the sheet from leaning against the discharge roller pair, regardless of the detection position of the stack height detection lever (para.0051, 0053-0058).
Upon combination, when the pressing stack lever of Mizuguchi (US Pub.2020/0002116) would be added to the load detection lever of Shiina (US Pub.2019/0033769), the guide member would be configured to extend up to a position downstream of the stack lever [that presses the sheet downward] in the sheet discharge direction above the stack lever since the stack lever is designed to be significantly shorter than the load detection lever.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shiina (US Pub.2019/0033769) in view of Ino (US Pub.2007/0069454), based upon the first interpretation of the claim language.
Shiina (US Pub.2019/0033769) teaches all of the limitations of claim 1, upon which claim 7 depends.
However, Shiina (US Pub.2019/0033769) fails to teach the guide member being switchable between a covering state and an open state.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the re-conveyance path of Shiina (US Pub.2019/0033769) by configuring it to be removably attachable as in Ino (US Pub.2007/0069454) in order to allow access for jam processing (para.0064-0065&0005).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shiina (US Pub.2019/0033769) in view of Mizuguchi (US Pub.2020/0002116) as applied to claim 1 Ino (US Pub.2007/0069454), based upon a second interpretation of the claim language.
Shiina (US Pub.2019/0033769) in view of Mizuguchi (US Pub.2020/0002116) teach all of the limitations of claim 1, upon which claim 7 depends.
However, Shiina (US Pub.2019/0033769) in view of Mizuguchi (US Pub.2020/0002116) fails to teach the guide member being switchable between a covering state and an open state.
Regarding claim 7, Ino (US Pub.2007/0069454) teaches an image forming apparatus (fig.7) comprising: an image forming engine configured to form an image on a sheet (fig.7, #1Y-K); a re-conveyance path configured to guide the sheet, on which the image is formed by the image forming engine, to be switched back and re-conveyed toward the image forming engine (fig.7, #71 & #72; para.0066); a discharge roller configured to discharge the sheet in a sheet discharge direction from the apparatus main body (fig.7, #53); a discharge tray configured to support the sheet discharged by the discharge roller (fig.7, #54); a lever configured to contact a top surface of the sheet discharged on the discharge tray and press the sheet toward the discharge tray (fig.7&8B, #52); and a guide member configured to form a part of the re-conveyance path (fig.8C, #70), extend up to a position downstream of the lever in the sheet discharge direction above the lever (see fig.8B&C), and guide the sheet being conveyed along the re-conveyance path, between the guide member and the lever (see fig.8C, #70/#51 guiding reversing sheet between #70 and #52), wherein the guide member is switchable between: a covering state to cover an upper side of the stack lever (fig.7, 8B&8C); and an open state to open the upper side of the stack lever (fig.8A).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shiina (US Pub.2019/0033769) in view of Mizuguchi (US Pub.2020/0002116), based upon the second interpretation of the claim language and the third interpretation of the claim language.
Regarding claim 14, Shiina (US Pub.2019/0033769) teaches an image forming apparatus (fig.1) comprising: an apparatus main body (fig.1&2, #100/#118); an image forming engine configured to form an image on a sheet (fig.1, #102; para.0018); a re-conveyance path configured to guide the sheet, on which the image is formed by the image forming engine, to be switched back and re-conveyed toward the image forming engine (fig.1&2, #R2/#R3; para.0022&0028); a discharge roller configured to discharge the sheet in a sheet discharge direction from the apparatus main body (fig.2,5&6, #21); a discharge tray configured to support the sheet discharged by the discharge roller (fig.1&2, #121); a stack lever configured to contact a top surface of the sheet discharged on the discharge tray and press the sheet toward the discharge tray (fig.5&6, #24 contacting #O; para.0041); and a cover removably attachable (can be removed with at least a screw driver or a hammer) to the apparatus main body (fig.1&2, #118), the cover being configured to, when attached to the apparatus main body, form 
However, according to the second interpretation of the claim language, Shiina (US Pub.2019/0033769) fails to teach the guide member configured to extend up to a position downstream of the [entire] stack lever in the sheet discharge direction.
Regarding claim 14, Mizuguchi (US Pub.2020/0002116) teaches an image forming apparatus with a pair of sheet discharge rollers (fig.1, with #160), a discharge tray (fig.1, #170); a sheet stack full sensor lever (fig.4, #200; para.0040) and stack lever configured to contact a top surface of the sheet on the discharge tray and press the sheet toward the discharge tray (fig.4-7, #201; para.0050).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the stack height detection lever of Shiina (US Pub.2019/0033769) by adding a separate stack lever that presses the sheet downward as in Mizuguchi (US Pub.2020/0002116) in order to prevent the sheet from leaning against the discharge roller pair, regardless of the detection position of the stack height detection lever (para.0051, 0053-0058).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shiina (US Pub.2019/0033769) in view of Ino (US Pub.2007/0069454), based upon the first interpretation of the claim language and the fourth interpretation of the claim language.
Regarding claim 14, Shiina (US Pub.2019/0033769) teaches an image forming apparatus (fig.1) comprising: an apparatus main body (fig.1&2, #100/#118); an image forming engine configured to form an image on a sheet (fig.1, #102; para.0018); a re-conveyance path configured to guide the sheet, on which the image is formed by the image forming engine, to be switched back and re-conveyed toward the image forming engine (fig.1&2, #R2/#R3; para.0022&0028); a discharge roller configured to discharge the sheet in a sheet discharge direction from the apparatus main body (fig.2,5&6, #21); a discharge tray configured to support the sheet discharged by the discharge roller (fig.1&2, #121); a stack lever configured to contact a top surface of the sheet discharged on the discharge tray and press the sheet toward the discharge tray (fig.5&6, #24 contacting #O; para.0041); and a cover removably attachable (can be removed with at least a screw driver or a hammer) to the apparatus main body (fig.1&2, #118), the cover being configured to, when attached to the apparatus main body, form 
However, based on the fourth interpretation, Shiina (US Pub.2019/0033769) fails to teach a cover removably attachable to the apparatus main body.
Regarding claim 14, Ino (US Pub.2007/0069454) teaches an image forming apparatus (fig.7) comprising: an apparatus main body (fig.7, #A); an image forming engine configured to form an image on a sheet (fig.7, #1Y-K); a re-conveyance path configured to guide the sheet, on which the image is formed by the image forming engine, to be switched back and re-conveyed toward the image forming engine (fig.7, #71 & #72; para.0066); a discharge roller configured to discharge the sheet in a sheet discharge direction from the apparatus main body (fig.7, #53); a discharge tray configured to support the sheet discharged by the discharge roller (fig.7, #54); a lever configured to contact a top surface of the sheet discharged on the discharge tray and press the sheet toward the discharge tray (fig.7&8B, #52); and a cover removably attachable to the apparatus main body (fig.7&8A, #51), the cover being configured to, when attached to the apparatus main body, form at least a part of an upper surface of the image forming apparatus and cover the stack lever from above (see fig.7), the cover 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the re-conveyance path of Shiina (US Pub.2019/0033769) by configuring it to be removably attachable as in Ino (US Pub.2007/0069454) in order to allow access for jam processing (para.0064-0065&0005).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shiina (US Pub.2019/0033769) in view of Mizuguchi (US Pub.2020/0002116) and in view of Ino (US Pub.2007/0069454), based upon the second interpretation of the claim language and the fourth interpretation of the claim language.
Regarding claim 14, Shiina (US Pub.2019/0033769) teaches an image forming apparatus (fig.1) comprising: an apparatus main body (fig.1&2, #100/#118); an image forming engine configured to form an image on a sheet (fig.1, #102; para.0018); a re-conveyance path configured to guide the sheet, on which the image is formed by the image forming engine, to be switched back and re-conveyed toward the image forming engine (fig.1&2, #R2/#R3; para.0022&0028); a discharge roller configured to discharge the sheet in a sheet discharge direction from the apparatus main body (fig.2,5&6, #21); a discharge tray configured to support the sheet discharged by the discharge roller 
However, according to the second interpretation of the claim language, Shiina (US Pub.2019/0033769) fails to teach the guide member configured to extend up to a position downstream of the [entire] stack lever in the sheet discharge direction.
Regarding claim 14, Mizuguchi (US Pub.2020/0002116) teaches an image forming apparatus with a pair of sheet discharge rollers (fig.1, with #160), a discharge tray (fig.1, #170); a sheet stack full sensor lever (fig.4, #200; para.0040) and stack lever configured to contact a top surface of the sheet on the discharge tray and press the sheet toward the discharge tray (fig.4-7, #201; para.0050).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the stack height detection lever of Shiina (US Pub.2019/0033769) by adding a 
Upon combination, when the pressing stack lever of Mizuguchi (US Pub.2020/0002116) would be added to the load detection lever of Shiina (US Pub.2019/0033769), the guide member would be configured to extend up to a position downstream of the stack lever [that presses the sheet downward] in the sheet discharge direction above the stack lever since the stack lever is designed to be significantly shorter than the load detection lever.
However, based on the fourth interpretation, Shiina (US Pub.2019/0033769) fails to teach a cover removably attachable to the apparatus main body.
Regarding claim 14, Ino (US Pub.2007/0069454) teaches an image forming apparatus (fig.7) comprising: an apparatus main body (fig.7, #A); an image forming engine configured to form an image on a sheet (fig.7, #1Y-K); a re-conveyance path configured to guide the sheet, on which the image is formed by the image forming engine, to be switched back and re-conveyed toward the image forming engine (fig.7, #71 & #72; para.0066); a discharge roller configured to discharge the sheet in a sheet discharge direction from the apparatus main body (fig.7, #53); a discharge tray configured to support the sheet discharged by the discharge roller (fig.7, #54); a lever configured to contact a top surface of the sheet discharged on the discharge tray and press the sheet toward the discharge tray (fig.7&8B, #52); and a cover removably attachable to the apparatus main body (fig.7&8A, #51), the cover being configured to, 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the re-conveyance path of Shiina (US Pub.2019/0033769) by configuring it to be removably attachable as in Ino (US Pub.2007/0069454) in order to allow access for jam processing (para.0064-0065&0005).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “first guide surface is formed in a curved shape to approach the discharge tray as going downstream in the sheet discharge direction” in combination with all of the remaining claim elements as set forth in claim 4.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sano et al. (US Pub.2020/0277155) teaches a reversing path above the discharge plate wherein the reversing path is longer than the discharge path so that a reversed sheet does not touch the discharged sheet.
Saito (US Pub.2020/0073311) teaches a reversing path curled above the discharge path, but does not extend beyond the exit rollers and does not extend above a stack lever.
Hayamizu et al. (US 6,983,122) teach a stack pressing member that prevents the stacked paper from curling back into the reversing path.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
9/8/2021